01/13/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                    DA 21-0457
                                 _________________



 IN THE MATTER OF:

 X.G., A.G., and K.G.,                                       ORDER

             Youths in Need of Care.


                                 _________________

      Upon consideration of Appellant’s motion for extension of time and good cause
appearing,
      IT IS ORDERED the Appellant has until February 18, 2022, within which to file
her opening brief.
      No further extensions will be granted.




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                           January 13 2022